Citation Nr: 1811748	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-27 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disability affecting the cervical and lumbar spines. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to February 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In an October 2014 decision, the Board denied entitlement to service connection for "lumbosacral or cervical strain (back disability)."  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2015 order, the Court granted the parties' joint motion for remand, vacating the Board's October 2014 decision and remanding the case.  In a March 2015 decision the Board again denied entitlement to service connection for "a back disability, cervical and lumbar spines."   The Veteran appealed this decision to the Court, who in December 2016 issued a Memorandum Decision vacating and remanding the March 2015 decision.  In July 2017 the Board remanded the claim for further development consistent with the Court's Memorandum Decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2012).


FINDING OF FACT

The most probative evidence of record shows that the Veteran's back disability affecting the cervical and lumbar spines is not related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a back disability affecting the cervical and lumbar spines have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, such as arthritis, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  With respect to chronic diseases under 38 C.F.R. § 3.309(a), continuity of symptomatology alone can be sufficient to establish service connection.  Walker.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  

"Reasonable doubt" is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that his current back disability is related to service.  While in service, the Veteran carried, loaded and unloaded 155 rounds, and ran and marched on cement.  He claims that these activities from more than 50 years ago resulted in his current back disability.

The Veteran has documented spondylosis of the lumbar and cervical spines with degenerative changes, chronic pain and chronic radiculopathy, as reflected in the May 2005 and July 2005 surgical records from St. Joseph's Mercy Health System and November 2012 Disability Benefits Questionnaire.  Thus, the remaining question before the Board is whether his current back disability is related to service from more than 50 years ago.  

The service records support the Veteran's reported military activities.  The Veteran worked in Field Artillery, as noted on his DD-214.  Generally, a field artillery officer operates in the field in land combat activities.  Performing such work would involve the tasks mentioned by the Veteran, such as running, marching, and loading and carrying heavy weaponry. 

The service treatment records show that on entrance examination in March 1959 the Veteran's spine was clinically evaluated as normal.  During service, the Veteran attended a number of sick call visits in late 1959 and early to mid-1960.  In more than six sick call visits attended by the Veteran, he did not mention any problems with his neck or low back, providing evidence against this claim.  These appointments focused on injuries to the Veteran's knees and Achilles heel, however, no back or neck problems were reported.  Upon separation from service in January 1961, the Veteran continued to have no reported issues involving his neck and back, and his spine was clinically evaluated as normal, providing more evidence against this claim.  

After service, the Veteran first reported issues involving his neck and back in 2005, nearly 50 years after service which ended in 1961.  He underwent a decompressive cervical laminectomy in May 2005 and a decompressive laminectomy a few months later in July 2005.  Subsequent treatment reports recorded ongoing complaints of cervical and lumbar pain and conservative treatment such as prescription pain medications.  In this regard, the fact that he now has this problem is not in dispute.

VA treatment records show that in March 2008 the Veteran was evaluated as a new patient.  At that time, he reported a history of back pain.  

At that time, the Veteran also indicated that post-service occupational work was in construction.  

On examination, the physician noted evidence of the Veteran's back surgery, as well as a displaced left pectoralis muscle, which was chronic and several years old, secondary to hanging off a dump truck according to the Veteran.

A November 2012 Disability Benefits Questionnaire noted the Veteran's report of a history of low back pain having onset in service.  

As the Veteran's service treatment records fail to document any cervical or lumbar spine injuries or disorders, and as the Veteran's arthritis of the spine was first shown more than 40 years after service, he is not entitled to a grant of service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a), for chronic disease present to a compensable degree within the first post-service year.  

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many, many, years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  Accordingly, competent evidence linking the current disability to service is needed to substantiate the claim. 

On the question of a nexus between the current back disability and service, there is evidence both for and against the claim.

In a medical statement in August 2014 Dr. S.Z., reported that he had treated the Veteran for 10 years and during this time the Veteran suffered from chronic back pain which the Veteran reported developed when he was a young man.  Based on the Veteran's reported long history of back pain, Dr. S.Z. felt inclined to believe it likely that the condition started when the Veteran was in service and wearing a heavy bag on his back and/or lifting heavy items.  

On VA examination in September 2017, the Veteran complained of constant back pain rated as 9/10.  He took narcotics for the pain with little results.  The Veteran related onset of back pain since service due to carrying heavy loads over his back.  He denied seeking medical attention while in service.  Approximately 15 years earlier, he sought treatment for severe back pain.  In 2005 he underwent surgery for advanced arthritis of the spine with severe pain.  Following a review of the claims file and an examination and interview of the Veteran, the examiner opined that the Veteran's degenerative disease of lumbosacral spine, initially diagnosed many years after service, was due to the natural process of aging.  

In this regard, the examiner found that degenerative changes of the spine exhibited by the Veteran were appropriate and consistent with his age.  Moreover, the examiner was unable to find any evidence in the service treatment records or in the medical evidence, documenting a chronic spine disorder or serious injury incurred in service or contemporaneous with service.  On the contrary, on separation from service in 1961 the Veteran's spine was clinically evaluated as normal.  Accordingly, the examiner concluded that the Veteran's currently diagnosed degenerative disease of lumbosacral spine was less than likely due to service, including any strenuous activity performed therein.   

The Board finds the opinion of the VA examiners in September 2017 to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran incurred the current back disability as a result of service.  The examiner's findings were based on a review of the evidence, including the service treatment records and examination report, which did not substantiate a finding that the Veteran sustained spine trauma or a disorder in service.  The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that his current back disorder was due to service.  Additionally, the VA examiner provided reasoning that is supported by the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Accordingly, the opinion is of significant probative value.  

Conversely, the Board finds the medical opinion submitted by Dr. S.Z. does not reflect consideration of the all of the facts, including the lack of any findings pertaining to the spine during service or for more than 40 years after service.  The opinion failed to acknowledge other possible causal factors associated with degeneration of the spine, to include the Veteran's age, which according to the competent medical evidence, is significant.  As Dr. S.Z.'s opinion appears to be based on a somewhat faulty history, and no explanation in support of the opinion was provided, it is accorded limited probative value.

The Board has considered the statements from the Veteran as to his persistent in-service back problems, and a long history of back problems dating back to service.  The Veteran is certainly competent to report as to the observable symptoms he experiences and their history, but he cannot self-diagnose because of the medically complex nature of such a diagnosis.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); See Jandreau, 492 F.3d at 1377, n. 4.  The ultimate questions in this case are related to an internal medical process which extends beyond an immediately observable cause and effect relationship.  Id.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current lumbar spine disability is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

Additionally, to the extent the Veteran is asserting continuity of symptomatology from service, the Board finds such statements inconsistent with the overall record.  To the extent that the Veteran now claims onset of back problems in service, the service treatment records failed to document any complaints or trauma to the spine, (while noting other problems, clearly indicating the Veteran's willingness to address problem he had in service with medical provides at that time) and the Veteran consistently denied back issues in service and his spine was clinically evaluated as normal.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Thus, the Veteran has not credibly shown that his present complaints of back problems continued since service as this is inconsistent with the service treatment records, and thus, his assertions in this regard are afforded less probative value than is the VA examiner's opinion.  The examiner has training, knowledge, and expertise on which he relied to form the opinion, and he provided a rationale for the conclusions reached.  

Simply stated, both the best medical evidence in this case, and the facts of this case, provide highly probative evidence against this claim. 

In summary, there is no competent evidence of arthritis of the spine in service or within one year following discharge from service.  Thus, the provisions regarding continuity of symptomatology are not applicable.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2017).  Moreover, the most probative and persuasive evidence is against a finding that his current back disability is related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection for a back disability.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  See 38 U.S.C. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

ORDER

Service connection for a back disability affecting the cervical and lumbar spines is denied.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


